         Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


CHRISTOPHER V.,1                                 1:19-cv-01378-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


JOHN E. HAAPALA, JR.
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
(541) 345-8474

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003




     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 2 of 21




MICHAEL W. PILE
Acting Regional Chief Counsel
SARAH L. MARTIN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3705

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Christopher V. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On January 12, 2018, Plaintiff protectively filed his




2 - OPINION AND ORDER
         Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 3 of 21




applications for DIB and SSI benefits.            Tr. 27, 264, 269.2

Plaintiff alleges a disability onset date of February 20, 2017.

Tr. 27, 264.      Plaintiff's applications were denied initially and

on reconsideration.       An Administrative Law Judge (ALJ) held a

hearing on April 16, 2019.         Tr. 60-90.     Plaintiff and a

vocational expert (VE) testified at the hearing.                Plaintiff was

represented by an attorney at the hearing.

     On May 1, 2019, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 27-39.     Plaintiff requested review by the

Appeals Council.       On July 3, 2019, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-4.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On August 28, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                   BACKGROUND

     Plaintiff was born on February 7, 1984.              Tr. 37, 264.




     2 Citations to the official Transcript of Record (#9) filed
by the Commissioner on January 31, 2020, are referred to as
"Tr."


3 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16    Filed 09/17/20   Page 4 of 21




Plaintiff was 33 years old on his alleged disability onset date.

Tr. 37.    Plaintiff has a high-school education.            Tr. 37.

Plaintiff has past relevant work experience as a theater

manager, machinist, store laborer, and service-station

attendant.   Tr. 37.

     Plaintiff alleges disability due to Type I diabetes, major

depression, general anxiety disorder, other mood disorders,

neuropathy, chronic migraines, spondylosis, scoliosis, insomnia,

and methicillin-resistant staphylococcus aureus (MRSA).

Tr. 100.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.        After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.      See Tr. 33-37.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to



4 - OPINION AND ORDER
     Case 1:19-cv-01378-BR    Document 16    Filed 09/17/20   Page 5 of 21




last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's



5 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 6 of 21




decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).     See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner



6 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 7 of 21




determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.   The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),



7 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 8 of 21




416.920(a)(4)(iv).    See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.            Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since February 20, 2017,

Plaintiff's alleged disability onset date.         Tr. 29.

     At Step Two the ALJ found Plaintiff has the severe

impairments of diabetes mellitus with peripheral neuropathy,

lumbar spine degenerative disc disease, obesity, major



8 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 9 of 21




depressive, anxiety disorder, and avoidant personality disorder.

Tr. 29.   The ALJ also noted Plaintiff has a history of

migraines.    Tr. 29.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 30.     The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            can climb

ramps and stairs; can stoop, kneel, crouch, and crawl; cannot

climb ladders, ropes, and scaffolds; cannot tolerate exposure to

extreme cold and heat; must avoid concentrated exposure to work-

place hazards such as moving machinery; can understand,

remember, and carry out simple, routine, and repetitive tasks;

and can only have occasional contact with the public.             Tr. 32.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.      Tr. 37.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as photocopy-machine

operator, small-product assembler, and inserting-machine

operator.    Tr. 38.    Accordingly, the ALJ found Plaintiff is not

disabled.    Tr. 38-39.




9 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 10 of 21




                               DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide legally sufficient reasons for rejecting the medical

opinion of Thomas Shields, Ph.D., examining psychologist, and

for discounting the medical opinion of Scott Alvord, Psy.D.,

examining psychologist, and (2) failed to evaluate properly the

lay-witness testimony of Noelle V., Plaintiff's sister, and

Julianne V., Plaintiff's wife.

I.   The ALJ did not err in her evaluation of the medical
     opinions of Drs. Shields and Alvord.

     Plaintiff contends the ALJ failed to properly evaluate the

medical opinions of Drs. Shields and Alvord, examining

psychologists.

     A.   Standards

          The Court notes the regulations regarding evaluation

of medical evidence have been amended and several of the prior

Social Security Rulings, including SSR 96-2p, have been

rescinded for claims protectively filed after March 27, 2017.

The new regulations provide the Commissioner “will no longer

give any specific evidentiary weight to medical opinions; this

includes giving controlling weight to any medical opinion."

Revisions to Rules Regarding the Evaluation of Medical Evidence


10 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 11 of 21




(Revisions to Rules), 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).      See 20 C.F.R. §§ 404.1520c(a),

416.920c(a).   Instead the Commissioner must consider all medical

opinions and "evaluate their persuasiveness" based on

"supportability" and "consistency" using the factors specified

in the regulations.     20 C.F.R. §§ 404.1520c(c), 416.920c(c).

Those factors include "supportability," "consistency,"

"relationship with the claimant," "specialization," and "other

factors."    Id.   The factors of "supportability" and

"consistency" are considered to be "the most important factors"

in the evaluation process.      Id.   See also Revisions to Rules, 82

Fed. Reg. 5844.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.

                   First, we will articulate our consideration of
                   medical opinions from all medical sources
                   regardless of whether the medical source is an
                   AMS [Acceptable Medical Source]. Second, we will
                   always discuss the factors of supportability and
                   consistency because those are the most important
                   factors. Generally, we are not required to
                   articulate how we considered the other factors
                   set forth in our rules. However, when we find
                   that two or more medical opinions . . . about the
                   same issue are equally well-supported and
                   consistent with the record but are not exactly
                   the same, we will articulate how we considered
                   the other most persuasive factors. Third, we


11 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 12 of 21




                added guidance about when articulating our
                consideration of the other factors is required or
                discretionary. Fourth, we will discuss how
                persuasive we find a medical opinion instead of
                giving a specific weight to it. Finally, we
                will discuss how we consider all of a medical
                source’s medical opinions together instead of
                individually.

Revisions to Rules, 82 Fed. Reg. 5844.

           Although the regulations eliminate the "physician

hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [she] considered the medical opinions" and "how

persuasive [she] find[s] all of the medical opinions."              20

C.F.R. §§ 404.1520c(a) and (b)(1), 416.920c(a) and (b)(1).                  In

addition, the ALJ is required to "explain how [she] considered

the supportability and consistency factors" for a medical

opinion.   20 C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).

Accordingly, the court must evaluate whether the ALJ properly

considered the factors as set forth in the regulations to

determine the persuasiveness of a medical opinion.

     B.    Analysis

           1.   Dr. Shields

                On June 19, 2018, Dr. Shields performed a

Psychological Evaluation of Plaintiff to determine Plaintiff's

ability to "understand and remember instructions"; to "sustain


12 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 13 of 21




concentration and attention, and persist"; and to "engage in

appropriate social interaction."      Tr. 729-33.       Dr. Shields

diagnosed Plaintiff with moderate major depressive disorder with

"generalized anxious features"; chronic lower-back, upper-back,

and hip pain; muscle spasms; poorly controlled Type I diabetes;

gastroesophageal reflux disease (GERD); hypertension; high

cholesterol; scoliosis; spondylosis; peripheral neuropathy;

diabetic retinopathy; and chronic migraine headaches.

Dr. Shields also noted Plaintiff has a history of MRSA

outbreaks.    Tr. 733.   Dr. Shields found Plaintiff "appears"

capable of understanding, remembering, and carrying out both

simple and detailed instructions, but he would "likely have some

difficulty sustaining concentration on tasks over extended

periods of time."    Tr. 733.    Dr. Shields also concluded

Plaintiff's persistence and pace would be "modestly impacted" by

his "moderate" depression and anxiety.         Tr. 733.     Dr. Shields

noted Plaintiff appeared mildly depressed, but Plaintiff's

affect was appropriate and he "abides by typical rules of social

discourse."   Tr. 732.   Dr. Shields also found Plaintiff's

intellect was in the "average range"; his thought process was

"sequential and goal-directed"; and there was not any

indication of "pressured thinking, derailment, delusional



13 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 14 of 21




thinking, or hallucinosis."      Tr. 732.

                  Plaintiff contends the ALJ failed to include in

his assessment of Plaintiff's RFC any limitations found by

Dr. Shields related to pace, persistence, or difficulty

sustaining concentration; failed to reject those limitations

specifically; and failed to include those limitations in his

hypothetical to the VE.

                  The ALJ found Dr. Shields's opinion "somewhat

persuasive" on the ground that it was consistent with

Plaintiff's "near-normal objective mental status examination

results (including normal interpersonal communication and good

concentration and memory results)."        Tr. 37.     The ALJ, however,

"rephrased" Dr. Shields's language "to be more specific and more

applicable to a work-related analysis" (Tr. 37) and limited

Plaintiff to "simple, routine, repetitive tasks" with limited

public contact.    Tr. 32.

          As noted, under the new Social Security Regulations

"consistency" is one of the most important factors to be

considered in the evaluation of medical opinions.             The ALJ

found Dr. Shields's opinion to be consistent with the medical

record and with his examination results.         The ALJ also found

Dr. Shields's opinion was consistent with the July 3, 2018,



14 - OPINION AND ORDER
      Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 15 of 21




opinion of Irmgard Friedburg, Ph.D., and the September 25, 2018,

opinion of Frank Gonzales, Ph.D., state-agency reviewing

psychologists who found Plaintiff was limited to simple tasks

with incidental public contact.       Tr. 112-13, 156, 181.          Thus,

the record does not reflect the ALJ rejected the opinion of

Dr. Shields.

                 On this record the Court concludes the ALJ did

not err in her evaluation of the persuasiveness of Dr. Shields's

medical opinion because the ALJ's determination was supported by

substantial evidence in the record.

            2.   Dr. Alvord

                 On March 14, 2019, Dr. Alvord performed a

consultative Psychological Evaluation of Plaintiff.              Tr. 1428-

36.   Dr. Alvord diagnosed Plaintiff with Bipolar II, Anxiety

Disorder not otherwise specified, and Avoidant Personality

Traits.   Tr. 1431.    In his Medical Source Statement Dr. Alvord

stated Plaintiff has mild impairments in his ability to

remember, to understand, and to carry out simple instructions.

Tr. 1433.   He also found Plaintiff has moderate impairment in

his ability to make simple and complex work-related decisions

and to understand, to remember, and to carry out complex

instructions.    Tr. 1433.    He also indicated Plaintiff is



15 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 16 of 21




moderately impaired in his ability to interact with the public,

supervisors, and coworkers and to respond appropriately to

routine work situations and to changes in routine work settings.

Tr. 1433.   Dr. Alvord also opined Plaintiff would be off-task

for ten percent of a normal workday and would miss two days of

work per month.    Tr. 1435.

                  The ALJ concluded Dr. Alvord's opinion was "not

persuasive" on the grounds that it was internally inconsistent

and was not supported by the medical records.           Tr. 36.     For

example, the ALJ noted Dr. Alvord assessed Plaintiff with only

"moderate" impairments, which was defined in the Medical Source

Statement as "the individual is still able to function

satisfactorily".    Tr. 143.    Moreover, although Dr. Alvord

indicated Plaintiff was withdrawn, had slow psychomotor

activity, and had low-average intellectual functioning,

Dr. Alvord also noted Plaintiff had "normal thought content,"

attention, concentration, abstract thinking, insight, and

judgment; had near-normal speech; was aware of person, place,

purpose, and date; and had adequate long-term and short-term

memory.   Tr. 1430.

                  On this record the Court concludes the ALJ did

not err when she evaluated the persuasiveness of Dr. Alvord's



16 - OPINION AND ORDER
      Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20    Page 17 of 21




medical opinion because the ALJ's determination was supported by

substantial evidence in the record.

             In summary, the Court concludes the ALJ properly

evaluated the medical evidence pursuant to the new Social

Security Regulations and properly considered the supportability

and consistency of the medical opinions when she determined the

persuasiveness of those opinions.

II.   The ALJ's failure to articulate her consideration of lay-
      witness statements is harmless error.

      Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for rejecting the lay-witness

statements of Noelle V., Plaintiff's sister, and Julianne V.,

Plaintiff's wife, regarding Plaintiff's symptoms.

      A.     Standards

             Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."               Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).          The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."                Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).     Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and


17 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 18 of 21




the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.        Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

            The ALJ is not required, however, "to discuss every

witness's testimony on a[n] individualized, witness-by-witness

basis.    Rather, if the ALJ gives germane reasons for rejecting

testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different

witness."    Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir.

2012).    Although the ALJ must consider evidence from nonmedical

sources pursuant to §§ 404.1520c(d) and 416.920c(d) of the new

Social Security Regulations, the ALJ is "not required to

articulate how [she] consider[s] evidence from nonmedical

sources" and she does not have to use the same criteria as

required for medical sources.      The Social Security Regulations,

however, do not eliminate the need for the ALJ to articulate her

analysis of lay-witness statements.

     B.     Analysis

            On March 21, 2018, Noelle V., Plaintiff's sister,

completed an Adult Third-Party Function Report.             Tr. 323-30.

She indicated Plaintiff is unable to drive, is unable to be



18 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 19 of 21




around people for more than 30 minutes, has problems with

balance, is unable to stand for extended amounts of time, is

constantly ill, and has "a hard time" focusing.             Tr. 323.    She

also states Plaintiff's memory and his ability to follow

instructions, to stand, to walk, to squat, to bend, to kneel,

and to reach are limited by his impairments.           Tr. 328.     She

notes Plaintiff is unable to handle stress and has unusual

behaviors of excessive anger and anxiety.          Tr. 329.

          On April 17, 2019, Julianne V., Plaintiff's wife,

wrote a letter on his behalf.      Tr. 363-64.      She states

Plaintiff's memory has become steadily worse since the summer of

2017 and that Plaintiff has panic attacks on a daily basis, can

barely stand on his own, and has difficulty walking due to

balance issues.   Tr. 363.     She notes Plaintiff's mood fluctuates

and his glucose levels fall dangerously low causing him to be

irritable and agitated.      Tr. 363.   She states Plaintiff requires

help getting dressed and showering.        Tr. 363.

          The ALJ stated she reviewed and considered the

statements of Noelle V. and Julianne V., but the ALJ concluded

their statements were not persuasive because they were not

medical opinions or administrative findings.           Tr. 36.     The ALJ

did not provide any further analysis to support her conclusion.



19 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 20 of 21




          Although the ALJ is not required to address the same

factors as required for medical sources, she is still required

to articulate her analysis of such evidence.           The Commissioner

concedes the ALJ "violated the text of the new regulations" in

her evaluation of the statements of Noelle V. and Julianne V.

Nevertheless, the Commissioner contends it was harmless error on

the ground that the lay-witness statements are similar to the

symptom testimony of Plaintiff that the ALJ properly rejected.

In her opinion the ALJ identified inconsistencies between

Plaintiff's symptom testimony and the medical evidence and

concluded Plaintiff's testimony was unreliable.             Tr. 33-36.

Plaintiff did not challenge the ALJ's finding.

          On this record the Court concludes the ALJ erred when

she failed to articulate her reasons for discounting Noelle V.

and Julianne V.'s statement.      To the extent that the ALJ erred,

however, the Court concludes the error was harmless because the

ALJ provided sufficient reasons for rejecting similar testimony

from Plaintiff.   See Molina v. Astrue, 674 F.3d 1104, 1116-17

(9th Cir. 2012)(failure to address lay-witness testimony is

harmless error if the ALJ provided sufficient reasons for

rejecting similar testimony).




20 - OPINION AND ORDER
     Case 1:19-cv-01378-BR   Document 16   Filed 09/17/20   Page 21 of 21




                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 17th day of September, 2020.


                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




21 - OPINION AND ORDER
